Stephens, J.
Since the judgment of this court reversing with direction the judgment of the trial court in this case has, on certiorari, been reversed by the Supreme Court, and since the law of this case, as announced in the opinion of the Supreme Court in Ætna Life Insurance Company v. Davis, 172 Ga. 258 (157 S. E. 449), supersedes that announced in the opinion of this court in Davis v. Ætna Life Insurance Company, 41 Ga. App. 113 (151 S. E. 812), and demands an affirmance of the judgment of the trial court, the judgment of reversal heretofore rendered by this court is vacated and the judgment of the trial court is affirmed.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.